        Case 3:20-cv-05423-BHS Document 28 Filed 05/26/20 Page 1 of 2




1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
8
     DREW MACEWEN,ANDREW SARKIS,
9
     CHRIS CORRY,MICHAEL MCKEE,LEE
10   PLFUGER,BRANDON VICK,FRAN WILLS,                   No. 3;20-cv-05423-BHS
     AND BRUCE RUSSELL,
11                                                      PRAECIPE TO CORRECT MOTION
              Plaintiff,                                FOR PRELIMINARY INJUNCTION
12
                                                vs.

13
      JAY LNSLEE,IN HIS OFFICIAL
14    CAPACITY AS THE GOVERNOR OF
       WASHINGTON
15
                                       Defendants.
16

17
     TO: THE CLERK OF THE COURT
18   AND TO: ALL COUNSEL OF RECORD

19
            Please replace the Motion for Preliminary Injunction with the attached corrected
20
     and noted Motion For Preliminary Injunction.
21
            DATED Tuesday, May 26,2020.
22

23                                               ALBRECHT LAW PLLC
                                                 Attorneys for Plaintiff
24

25

26
                                                 David K. Dewolf, WSBA #10875
27                                               421 W Riverside Ave,STE 614
                                                 Spokane, WA 99201 (509)495-1246
28
       No. 3:20-cv-05423-BHS
                                                                  ALBRECHT LAW
       PRAECIPE TO CORRECT MOTION FOR                           421 W Riverside Ave,STE 614
       PRELIMINARY INJUNCTION
                                                             Spokane, WA 99201 (509)495-1246
       Page 1 of2
         Case 3:20-cv-05423-BHS Document 28 Filed 05/26/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
1

2
                    1 certify under penalty of perjury under the laws of the United States of
3
     America that on May 26, 2020, I filed the foregoing Praecipe to Correct Motion For
4
     Preliminary Injunction in MacEwen et al. v. Imlee, No. 3:20-cv-05423-BHS, with the
5
     Court's CM/ECF system, which will give notice to all parties and counsel of record.
6

7
            Signed at Spokane, Washington on May 26, 2020
8

9

10                                               Melanie Evans, Paralegal

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       No.3:20-cv-05423-BHS
                                                                  ALBRECHT LAW
       PRAECIPE TO CORRECT MOTION FOR                           421 W Riverside Ave, STE 614
       PRELIMINARY INJUNCTION
                                                             Spokane, WA 99201 (509)495-1246
       Page 2 of2
